DETAILED ACTION
Applicant’s response, filed February 16, 2022, are fully acknowledged by the Examiner. Currently, claims 1-20 are pending with claim no claims amended. The following is a complete response to the February 16, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al. (US Pat. Pub. 2011/0190751 A1) further in view of Hu (US Pat. Pub. 2014/0358137 A1) and Lalonde et al. (US Pat. No. 6,383,180 B1).
Regarding claim 1, Ingle discloses a cryogenic balloon catheter system (see figure 1), comprising: a balloon catheter including a shaft (110) and a cryoballoon (102) attached to the shaft the cryoballoon including a first balloon (104), and a second balloon that substantially encircles the first balloon (106) to define an inter-balloon space between the first balloon and the second balloon (118), the inter-balloon space having an inter-balloon pressure (see [0031] discussing the pressure in 118), and an inter-balloon pressure control assembly that controls the inter-balloon pressure (see [0031] discussing the use of the pressure sensor 125, source 123, valve 124, lumen 122; see also [0035]), the inter-balloon pressure control assembly including: an inter-balloon pressure sensor configured to sense the inter-balloon pressure and generate a sensor output responsive thereto (125), an inter-balloon tubular member in fluid communication with the inter-balloon space and the inter-balloon pressure sensor (122 as in figures 1-3), and a valve in fluid communication with the inter-balloon space (124), wherein the valve is configured to selectively permit fluid communication between the atmosphere and the inter-balloon space such 129) and the above-discussed valve, Ingle fails to specifically provide that the valve is a solenoid valve, or that the vacuum pump is in fluid communication with the solenoid valve and the inter-balloon space such that the vacuum pump can evacuate a fluid from the inter-balloon space to adjust the inter-balloon pressure based on the sensor output.
	Hu discloses a similar cryosurgical balloon arrangement as that of Ingle, and specifically contemplates the use of a vacuum source (70) in communication with an inter-balloon tubular member (portion forming lumen 51). Hu fails to provide for the use of a solenoid valve. Lalonde disclose a cryosurgical treatment system similar to that of Ingle and Hu, and specifically contemplates the use of a solenoid valve in fluid communication with a return line and a vacuum pump (valve 261).
	Therefore, it is the Examiner’s position that it would first have been obvious to one of ordinary skill in the art at the time of filing to utilize a vacuum pump as in Hu in combination with the inter-balloon pressure control of Ingle to provide for a manner of dynamically controlling the inter-balloon pressure as discussed in at least [0035] of Ingle. Further, Hu readily contemplates that the use of such a vacuum pump is known to be used in fluid communication with an inter-balloon space for the express purpose of adjusting parameters of the fluid within the inter-balloon space (see [0033]). 
	The Examiner is also of the position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a solenoid valve as in Lalonde as the disclosed valve in Ingle. Ingle already contemplates the provision of a valve at 124 with Lalonde teaching that 
Regarding claim 2, Ingle provides that the valve is controllable between an open state that allows the evacuation of fluid from the inter-balloon space, and a closed state that inhibits the evacuation of fluid from the inter-balloon space (see [0031] providing for the closing of the valve to maintain positive pressure; see [0037] discussing the opening of the valve 124). In view of the combination with Lalonde above, the combined device would provide that the solenoid valve of the combination would then be selectively controllable between the open state that allows the vacuum pump to evacuate the fluid from the inter-balloon space, and the closed state that inhibits the vacuum pump from evacuating the fluid from the inter-balloon space.
	Regarding claim 3, in view of the combination with Lalonde above, the solenoid valve would configured to assume the open state when the inter-balloon pressure falls outside a predetermined range (the valve itself is capable of opening if the pressure is, for example, higher than desired in order to evacuate the inter-balloon space).
	Regarding claim 4, in view of the combination with Lalonde above, the solenoid valve is configured to assume the closed state when the inter-balloon pressure is maintained within the predetermined range (the solenoid valve staying closed to maintain a desired pressure as in [0031] of Ingle).
	Regarding claim 5, in view of the combination with Lalonde above, the solenoid valve is configured to assume the open state when the inter-balloon pressure is within a predetermined range (the valve itself is capable of opening if the pressure is, for example, higher than desired in order to evacuate the inter-balloon space).

Regarding claim 7, Ingle provides for a handle assembly attached to the shaft and operable by a user to control the balloon catheter (the portion configured to be grasped by the hand at 132).
	Regarding claim 10, Ingle discloses a cryogenic balloon catheter system comprising a balloon catheter including a shaft (110), a handle assembly attached to the shaft (the portion configured to be grasped by the hand at 132), and a cryoballoon attached to the shaft (102), the cryoballoon including a first balloon (104), and a second balloon that substantially encircles the first balloon (106) to define an inter-balloon space between the first balloon and the second balloon (118), the inter-balloon space having an inter-balloon pressure (see [0031] discussing the pressure in 118), and an inter-balloon pressure sensor configured to sense the inter-balloon pressure and generate a sensor output responsive thereto (125), an inter-balloon tubular member in fluid communication with the inter- balloon space and the inter-balloon pressure sensor (122 as figures 1-3), a control system operatively coupled to the inter-balloon pressure sensor (see [0007] and [0035] providing for a controller coupled to the pressure sensor), a vacuum pump (129), and a valve in fluid communication with the inter-balloon space (124). 
Ingle fails, however, to provide that the valve is specifically a solenoid valve  operatively coupled to the control system and in fluid communication with the inter-balloon space and the vacuum pump, and that the control system is configured to control the solenoid valve based on 
Hu discloses a similar cryosurgical balloon arrangement as that of Ingle, and specifically contemplates the use of a vacuum source (70) and one or more valves (see [0033]) to control fluid flow into an inter-balloon space under the control of a control system (computer 60). Hu specifically contemplates that the control system is configured to control the valve(s) to selectively permit fluid communication between the pump and the inter-balloon space such that the pump can evacuate fluid from the inter-balloon space (se [0036] discussing the removal of fluid using the vacuum pump). Hu fails, however, to provide for the use of a solenoid valve. 
Lalonde discloses a cryosurgical treatment system similar to that of Ingle and Hu, and specifically contemplates the use of a solenoid valve in fluid communication with a return line and a vacuum pump (valve 261).
	Therefore, it is the Examiner’s position that it would first have been obvious to one of ordinary skill in the art at the time of filing to utilize a vacuum pump, controller valve, and control system as in Hu in combination with the inter-balloon pressure control of Ingle to provide for a manner of dynamically controlling the inter-balloon pressure as discussed in at least [0035] of Ingle. Further, Hu readily contemplates that the use of such a vacuum pump is known to be used in fluid communication with an inter-balloon space for the express purpose of adjusting parameters of the fluid within the inter-balloon space (see [0033]). 
	The Examiner is also of the position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a solenoid valve as in Lalonde as the disclosed valve in Ingle. Ingle already contemplates the provision of a valve at 124 with Lalonde teaching that 
Regarding claim 11, in view of the combination with Hu above, the combined control system is configured to open the solenoid valve responsive to the sensor output indicating that the inter-balloon pressure falls outside a predetermined range (opening of the valve when the pressure is greater than an operating range to maintain a desired pressure).
	Regarding claim 12, in view of the combination with Hu above, the combined control system is configured to maintain the solenoid valve in an open state when the sensor output indicates that the inter-balloon pressure is within a predetermined range (opening of the valve when the pressure is greater than an operating range to effectuate lowering of the pressure).
Claims 8, 9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al. (US Pat. Pub. 2011/0190751 A1) in view of Hu (US Pat. Pub. 2014/0358137 A1) and Lalonde et al. (US Pat. No. 6,383,180 B1), and further in view of Pageard (US Pat. Pub. 2011/0184400 A1).
Regarding claims 8 and 13, Ingle provides that the inter-balloon tubular member extends from the inter-balloon space through the shaft and into the handle assembly (122 extend from 132 to 118 as in figure 1). The combination of Ingle, Hu and Lalonde fails to provide that the inter-balloon pressure sensor is positioned within the handle assembly. Pageard discloses a similar device as that of Ingle and specifically contemplates the placement of a pressure sensor within the handle of the device (see [0048]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a pressure sensor in the handle in communication with the tubular member 122 instead of the placement within the balloon to provide for an alternative arrangement for sensing pressure 
	Regarding claims 9 and 14, while the combination of Ingle, Hu and Lalonde provide for a solenoid valve, the combination fails to provide that such is positioned within the handle assembly. Pageard provides for placing a pressure-related valve within the handle of the device (See [0048]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have placed the solenoid valve of the combination in the handle of the device in view of the teaching of Pageard. Pageard readily recognizes that such a placement for a pressure-related valve is known in the art and would function equally as well as other placements to provide for control over the pressure experienced within the balloon.
	Regarding claim 15, Ingle provides for various control and supply structures external to the catheter as in figure 1, but fails to provide for a control console wherein the solenoid valve and the vacuum pump are positioned within the control console. Hu further discloses the use of a control console (14) where the console includes a vacuum pump (see figure 1 with 70). Hu further contemplates that the console can include valves for adjusting the system (see [0026]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a control console as in Hu with the system of Ingle to provide for a known manner of providing consolidated control of the system in a single location. Hu readily contemplates that the control console disclosed therein provides an exemplary manner of controlling and supplying a cryosurgical system that would work equally as well as the individual locations/controls set forth in Ingle. 
46 as in [0031]), and an inter-balloon exhaust line fluidly coupled to the vacuum exhaust line (51 as in [0033]). Therefore, it is the Examiner’s position that it would have been further obvious to one of ordinary skill in the art at the time of filing to use the single vacuum pump connected to both the first balloon and the inter-balloon space in view of the teaching of Hu to the system of Ingle to provide for a consolidated manner of providing control over the removal of fluid from each of the balloon and inter-balloon space via the pump. Hu readily provides that such is a known arrangement in the cryosurgical arts that would function in an exemplary manner to provide control over the flow/pressure in each area of the balloon(s) of the device.
Regarding claim 17, Ingle provides for method of controlling pressure within a cryogenic balloon catheter, the cryogenic balloon catheter including a handle assembly (the portion configured to be grasped by the hand at 132), a shaft attached to the handle assembly (110), and a cryoballoon attached to the shaft (102), the cryoballoon including a first balloon (104) and a second balloon that substantially encircles the first balloon (106) to define an inter-balloon space between the first balloon and the second balloon (118), the method comprising: sensing an inter-balloon pressure within the inter-balloon space using an inter-balloon pressure sensor (see [0031] discussing the pressure in 118 with the sensor 125), the inter-balloon pressure sensor generating a sensor output based on the sensed inter-balloon pressure (125 outputting); responsive to the sensor output, controlling a valve between a closed state in which the valve fluidly isolates the inter-balloon space, and an open state in which the inter-balloon space is open to the environment (see [003] discussing the use of the sensor 125 to provide for maintains a positive 
Ingle fails to provide that the pressure sensor is positioned within the handle assembly, for the inclusion of a vacuum pump in fluid communication with the valve, or for the valve to be fluidly coupled to the vacuum pump through the solenoid valve.
Hu discloses a similar cryosurgical balloon arrangement as that of Ingle, and specifically contemplates the use of a vacuum source (70) and one or more valves (see [0033]) to control fluid flow into an inter-balloon space under the control of a control system (computer 60). Hu specifically contemplates that the control system is configured to control the valve(s) to selectively permit fluid communication between the pump and the inter-balloon space such that the pump can evacuate fluid from the inter-balloon space (se [0036] discussing the removal of fluid using the vacuum pump). Hu fails, however, to provide for the use of a solenoid valve. 
Lalonde discloses a cryosurgical treatment system similar to that of Ingle and Hu, and specifically contemplates the use of a solenoid valve in fluid communication with a return line and a vacuum pump (valve 261).
	Therefore, it is the Examiner’s position that it would first have been obvious to one of ordinary skill in the art at the time of filing to utilize a vacuum pump, controller valve, and control system as in Hu in combination with the inter-balloon pressure control of Ingle to provide for a manner of dynamically controlling the inter-balloon pressure as discussed in at least [0035] of Ingle. Further, Hu readily contemplates that the use of such a vacuum pump is known to be used in fluid communication with an inter-balloon space for the express purpose of adjusting parameters of the fluid within the inter-balloon space (see [0033]). 
124 with Lalonde teaching that the specific use of a solenoid valve being a known option in the cryosurgical art for the type of valve to be used, especially on the return line of the system.
Neither Hu nor Lalonde provide that the pressure sensor is positioned within the handle assembly. Pageard discloses a similar device as that of Ingle and specifically contemplates the placement of a pressure sensor within the handle of the device (see [0048]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a pressure sensor in the handle in communication with the tubular member 122 instead of the placement within the balloon to provide for an alternative arrangement for sensing pressure within the inter-balloon space. Pageard readily provides that such a placement of a pressure sensor in the handle versus in the balloon is equally capable of sensing pressure within the balloon and with an equal expectation of success. 
	Regarding claim 18, Ingle provides that controlling the solenoid valve includes causing the solenoid valve to assume the open state when the inter-balloon pressure falls outside a predetermined range (see [0035] discussing the dynamic adjustment of pressure within the inter-balloon space where the valve would be open to reduce pressure if the pressure was above a high threshold for pressure).
	Regarding claim 19, Ingle provides that controlling the solenoid valve further includes maintaining the solenoid valve in the closed state when the inter-balloon pressure is within the predetermined range (see [0035] for the closing of the valve to maintain a desired pressure and/or pressure range).
.
Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive. 
Applicant argues with respect to the rejections of claims 1 and 10 under 35 U.S.C. 103 as unpatentable over the combination of Ingle in view of Hu and Lalonde, and the rejection of claim 17 under 35 U.S.C. 103 as unpatentable over the combination of Ingle in view of Hu, Lalonde and Paegard on pages 6-9 of the Remarks. Applicant alleges on page 7 that Lalonde “does not 
To support this position Applicant states that “Lalonde discloses having the return line from the catheter attach to a vacuum section” and cites a section of Lalonde on page 8 of the Remarks discussing the inclusion of a check valve in addition to the check valve in the vacuum section 260, and then concludes on page 8 that “both the solenoid valve and check valves – must be imported into Examiner’s rejection.” Applicant continues arguing, based on this position of the necessary import of the check valves, that Applicant’s own disclosure cautions that check valves in the vacuum section make such “susceptible to failures” and that utilizing check valves would render the combination nonobvious since “check valves will be prone to the same failures and leakage issues discussed in Applicant’s background of the instant specification.” Applicant provides additional advantages of the use of the solenoid valve as claimed on pages 8-9 and specifically notes that “there are no intervening check valves or bypasses that would inhibit certain operations such as provide an avenue for fluid to move to and from the inter-balloon space via the inter-balloon exhaust line.” 
This is not persuasive. As a preliminary matter, the Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
To this end, the Examiner notes that the rejection of claims 1 and 10 utilizes the combined teaching of Ingle and Lalonde to result in the cryogenic balloon catheter system of each to include the claimed solenoid. Applicant is correct in noting on page 6 that the Examiner has recognized that Ingle fails to specifically provide for the claimed solenoid. Applicant has, however, omitted the relevant teaching in the rejection that Ingle does specifically teach a valve in fluid communication with the inter-balloon space and that is configured to selectively permit fluid communication between the atmosphere and the inter-balloon space such that the fluid can be evacuated from the inter-balloon space to adjust the inter-balloon pressure based on the sensor output. Such is provided in Ingle in the form of the valve 124 that functions as in [0035] to provide for the valve to function as a pressure regulate “based on the detected pressure”. 
Thus, while Applicant has argued that the combination with Lalonde necessarily requires the inclusion of the solenoid valve and the various check valves set forth therein, the Examiner is not relying upon the teaching of Lalonde to wholly introduce a valve to the catheter system. Rather, Ingle already provides for an exemplary valve but fails to discuss the exact type of valve that is utilized (ball, gate, mechanical, electromechanical, etc.). The Examiner has specifically set forth in the rejection of claim 1 that “it would have been obvious … to utilize a solenoid valve as in Lalonde as the disclosed valve in Ingle”. Stated differently, the Examiner is only relying upon the disclosure in Lalonde to teach an exemplary type of valve to be used by Ingle, not for the entire incorporation of a vacuum section as argued for by Applicant in the Remarks. The rejections of independent claims 10 and 17 set forth similar rationale.
124 in Ingle. Applicant’s allegations, at worst, are mischaracterization of the Examiner’s rejection and do not address the prima facie case of obviousness set forth in the rejections of each of claims 1, 10 and 17 under 35 U.S.C. 103 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794